DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 900B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed subject matter is drawn to a mental process.  With regards to step 1, the claimed invention is directed towards a method.
For step 2A, prong 1, the claims recite the limitations a plurality of functional circuits that obtain sensor data describes the external environment of the vehicle at a current time, generate sensor data over a time period, monitoring the circuit for output consistency and in response to detecting an inconsistency, generate data indicative of an anomaly.  These limitations are not integrated into a practical application because one could determine outside data while driving and determine if it differs from what the car monitors.  Nothing in the claim element precludes the steps from being practically performed in the mind, and no physical structure is claimed.  The claims merely recite a computer performing the actions.  In the end no control process is performed, a seating order is merely calculated.
For step 2A, prong 2, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer.  The computer systems are claimed generically and are operating in their ordinary capacity.  It does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  The additional limitations are no more than mere instructions to apply the exceptions using a computer.
For step 2B, as discussed with respect to step 2A prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer.  Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  Here, the functional circuits that obtain and generate sensor data is considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  These units, apparatuses, and software are abstract as there is no physical embodiment of the invention.  The steps are just planning based off a route.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.  To resolve the issue, the examiner suggests amending the claims to include a step that controls the vehicle in some way.  Dependent claims 2-14, 16-17, and 19-20 do not include further limitations that render them statutory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9-11, 13,15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Della Penna (US Pub No. 2019/0220011 A1, hereinafter Della Penna) in view of Eguchi (US Pub No: 2016/0217102 A1, hereinafter Eguchi).
Regarding Claim 1:
	Della Penna discloses:
An autonomy computing system for an autonomous vehicle, comprising.  Paragraph [0017] describes an autonomous controller 150 configured to determine trajectories for an autonomous vehicle 120 to facilitate driverless, collision-free navigation via a path of travel based on computed trajectories.
a plurality of functional circuits associated with a first autonomous compute function of the autonomous vehicle.  Paragraph [0092] describes that the described techniques can be implemented using various programming or integrated circuit design languages including application-specific integrated circuits (ASICs).
each of the plurality of functional circuits configured to, according to a specified order, obtain sensor data associated with a sensor system of the autonomous vehicle, the sensor data describing one or more aspects of an environment external to the autonomous vehicle at a current time.  Paragraph [0019] describes data captured by multiple sources including sensor data, such as “lidar data, radar data, image data, GPS data, wheel or odometry data, accelerometer data, ambient or external air temperature, grade or angle of a roadway surface, etc.”  This data describes information of the external environment.
and one or more monitoring circuits configured to evaluate, according to the specified order, an output consistency of the respective outputs.  Paragraph [0056] describes that one or more control devices in an autonomous vehicle may be monitored.  Paragraph [0057] describes that an event can be classified as an anomaly based on inconsistencies between one value of a control signal originating at a human user input and one value of a computer vehicular drive parameter.
and in response to detecting an output inconsistency between two or more of the respective outputs, generate data indicative of a detected anomaly associated with the first autonomous compute function.  Paragraph [0057] describes that an event can be classified as an anomaly based on inconsistencies between one value of a control signal originating at a human user input and one value of a computer vehicular drive parameter.
	Della Penna does not teach a respective output according to the specified order.
Eguchi teaches:
each of the plurality of functional circuits configured to generate, over a time period and based at least in part on the sensor data, a respective output according to the specified order.  Paragraph [0124] describes an output order for the first circuit 100-1, second circuit 100-2, and the third circuit 100-3.  This is equivalent to the claim because the first circuit displays the first data, the second circuit displays the second data, etc…  This data is therefore output in a specified order.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Della Penna to incorporate the teachings of Eguchi to show a respective output according to the specified order.  One would have been motivated to do so in order to inhibit the number of buts to be processed from increasing in the case of converting an analog signal output from the sensors different in resolution into a digital signal ([0004] of Eguchi)
Claims 15 and 18 are substantially similar to claim 1 and is rejected on the same grounds.

Regarding Claim 4:
	Della Penna discloses:
The autonomy computing system of claim 1, wherein at least one of the functional circuits of the plurality of functional circuits is configured to determine, based on the output consistency between each of the respective outputs, an optimal output.  Paragraph [0029] describes an adaptive computing platform 109 that is configured to modify an y portion of logic for implementing autonomy controller of the autonomous vehicle 120 to determine an optimal subset of actions or rules of autonomy controller 150.

Regarding Claim 5:
	Della Penna discloses:
The autonomy computing system of claim 4, wherein: the autonomy computing system is part of a vehicle computing system configured to generate one or more vehicle control signals for the autonomous vehicle based at least in part on the optimal output.  Paragraph [0048] describes an event recorder 256 that is configured to capture or record data associated with the generated path planning, such as selecting an optimal path of travel that is collision-free.  Paragraph [0067] describes an event adaptation processor 550to update autonomous vehicle logic and rules so as to optimally navigate events.

Regarding Claim 9:
	Della Penna discloses:
The autonomy computing system of claim 1, wherein each of the functional circuits comprises at least one of: one or more processors; one or more processor cores; or one or more computing devices.  Paragraph [0050] describes that the invention can be implemented using one or more graphic processing units or cores.

Regarding Claim 10:
	Della Penna discloses:
The autonomy computing system of claim 1, wherein the one or more monitoring circuits comprises virtualized processing circuitry.  Paragraph [0086] describes processor 804 that can include one or more virtual processors as well as any combination of CPUs and virtual processors.

Regarding Claim 11:
	Della Penna discloses:
The autonomy computing system of claim 1, wherein: each of the functional circuits includes one or more non-assured hardware processing circuits; and the one or more monitoring circuits includes one or more assured processing circuits.  Paragraph [0050] describes that the invention can be implemented using one or more graphic processing units or cores.  Paragraph [0086] describes processor 804 that can include one or more virtual processors as well as any combination of CPUs and virtual processors.

Regarding Claim 13:
	Della Penna discloses:
The autonomy computing system of claim 1, wherein each of the respective outputs comprises a respective motion plan for the autonomous vehicle.  Paragraph [0038] describes a trajectory or path of travel 122 which can be determined in real-time a number of path segments constituting a path of travel along roadway 126.

Claim(s) 2, 6, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Della Penna in view of Eguchi and further in view of Nassar et al. (US Pub No: 2021/0294944 A1, hereinafter Nassar).
Regarding Claim 2:
Della Penna and Eguchi teach the above inventions in claim 1.  Della Penna and Eguchi do not teach a neural network.  Nassar teaches a neural network.
Della Penna and Nassar teach:
The autonomy computing system of claim 1, wherein each of the plurality of functional circuits is configured to use a respective one of a plurality of neural networks associated with the first autonomous compute function to generate, over the time period and based at least in part on the sensor data, the respective output.  Paragraph [0178] of Nassar describes a CPU complex, a GPU complex, and a hardware acceleration cluster that allows for multiple neural networks to be performed simultaneously and/or sequentially.  Paragraph [0019] of Della Penna describe data captured by multiple sources including sensor data, such as “lidar data, radar data, image data, GPS data, wheel or odometry data, accelerometer data, ambient or external air temperature, grade or angle of a roadway surface, etc.”  This data describes information of the external environment.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Della Penna and Eguchi to incorporate the teachings of Nassar to show a neural network.  One would have been motivated to do so because they allow data that is unlabeled to be sorted into groups based on similarities.
	Claims 16 and 19 are substantially similar to claim 2 and is rejected on the same grounds.

Regarding Claim 6:
Della Penna and Eguchi teach the above inventions in claims 1 and 5.  Della Penna and Eguchi do not teach do not teach an output consistency between each of the respective outputs to satisfy a consistency threshold, and in response to the output consistency failing to satisfy the consistency threshold, generate a signal to stop the vehicle.
Nassar teaches:
The autonomy computing system of claim 5, wherein the autonomy computing system is configured to determine whether the output consistency between each of the respective outputs satisfies a consistency threshold, and in response to the output consistency failing to satisfy the consistency threshold.  Paragraph [0211] describes a primary computer that is able to provide the supervisory MCU with a confidence score, indicating the primary computer’s confidence in the chosen result.  If the confidence score does not meet the threshold, the supervisory MCY may arbitrate between the computers to determine the appropriate outcome.
generate the one or more vehicle control signals to safely stop the autonomous vehicle.  Paragraph [0216] describes that is the primary and/or backup computers of the vehicle 102 fail, the infotainment SoC 830 can put the vehicle 102 into a chauffeur to safe stop mode.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Della Penna and Eguchi to incorporate the teachings of Nassar to show an output consistency between each of the respective outputs to satisfy a consistency threshold, and in response to the output consistency failing to satisfy the consistency threshold, generate a signal to stop the vehicle.  One would have been motivated to do so because if the computers are not working properly or failing, the car can safely come to a stop.

Regarding Claim 12:
	Della Penna discloses:
and the autonomy computing system is configured to generate motion planning data including the trajectory based at least in part on the environment as described by the world state.  Paragraph [0039] describes a vehicle controller 154 can select and implement a trajectory relative to locations of external dynamic and static objects along a sequence of roadways that provides a collision-free travel over the roadways.
	Della Penna and Eguchi do not teach a world state describing an external environment.
Nassar teaches:
The autonomy computing system of claim 1, wherein: each of the respective outputs comprises a trajectory and a world state, the world state describing the environment external to the autonomous vehicle.  Paragraph [0078] describes an environment or world state.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Della Penna and Eguchi to incorporate the teachings of Nassar to show a world state describing an external environment.  One would have been motivated to do so because it is necessary for the autonomous vehicle to know where it is in relation to the environment.

Claims 3, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Della Penna in view of Eguchi and further in view of Landman et al. (US Pub No: 2020/0393506 A1, hereinafter Landman)
Regarding Claim 3:
Eguchi teaches:
The autonomy computing system of claim 1, wherein the specified order specifies an order for each of the plurality of functional circuits.  Paragraph [0124] describes an output order for the first circuit 100-1, second circuit 100-2, and the third circuit 100-3.  This is equivalent to the claim because the first circuit displays the first data, the second circuit displays the second data, etc…  This data is therefore output in a specified order.
Della Penna and Eguchi teach the above inventions in claim 1.  Della Penna and Eguchi do not teach a time delay between each of the functional circuits, the time delay being less than the time period.
Landman teaches:
and a time delay between each of the plurality of functional circuits, the time delay being less than the time period.  Paragraph [0063] describes a timing delay measurement circuit for an Integrated Circuit (IC).  Paragraph [0100] describes that the variable time delay is set on integer multiples equal to a clock period and is divided by a factor, preferably between 1 to 100,000.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Della Penna and Eguchi to incorporate the teachings of Landman to show a time delay between each of the functional circuits, the time delay being less than the time period.  One would have been motivated to do so to allow the integrated circuits to last longer and avoid failure due to environmental and usage conditions, such as heat, voltage, current, and humidity ([0004] of Landman).
Claims 17 and 20 are substantially similar to claim 3 and is rejected on the same grounds.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Della Penna in view of Eguchi and further in view of Wang et al. (US Pub No: 2019/0281276 A1, hereinafter Wang).
Regarding Claim 7:
Della Penna and Eguchi teach the above inventions in claim 1.  Della Penna and Eguchi do not teach a first and second functional circuit in which the second functional circuit receives sensor data during at least a portion of the time period during which the first functional circuitry generates the respective output.
Wang teaches:
The autonomy computing system of claim 4, wherein the plurality of functional circuits comprises: first functional circuitry.  Paragraph [0047] describes a SPAD core portion includes multiple SPADs connected to a first control circuit 55.
and second functional circuitry configured to obtain the sensor data during at least a portion of the time period during which the first functional circuitry generates the respective output.  Paragraph [0047] describes a PPD core 52 includes a second control circuit coupled to a PPD 59 that receives the SPAD outputs 57.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Della Penna and Eguchi to incorporate the teachings of Wang to show a first and second functional circuit in which the second functional circuit receives sensor data during at least a portion of the time period during which the first functional circuitry generates the respective output.  One would have been motivated to do so that the second circuit can perform its job while the first circuit is collecting data.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Della Penna in view of Eguchi and Wang and further in view of Dawson-Townsend (US Pub No: 2020/0118451 A1, hereinafter Dawson and Tatourian (US Pub No: 2019/0171215 A1, hereinafter Tatourian).
Regarding Claim 8:
	Wang teaches:
The autonomy computing system of claim 7, further comprising: third functional circuitry configured to obtain the sensor data during at least a portion of the time period during which the second functional circuitry generates the respective output.  Paragraph [0047] describes a PPD core 52 includes a second control circuit coupled to a PPD 59 that receives the SPAD outputs 57 and controls the charge transfer from the PPD 59 to generate a pixel-specific analog output (PIXOUT) 60.
Della Penna, Eguchi, and Wang do not teach a third circuit which describes the external environment and is different that the sensor data obtained by the second circuit.
	Dawson and Tatourian teaches:
wherein the sensor data obtained by the third functional circuitry describes one or more aspects of the environment external to the autonomous vehicle at a time different than the sensor data obtained by the second functional circuitry.  Paragraph [0057] of Dawson describes an obstacle detection circuit which includes checking the current aircraft state and environment 206.  Paragraph [0044] of Tatourian describes a third circuit in a second circuit set at a different time.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Della Penna, Eguchi, and Wang to incorporate the teachings of Dawson to show a third circuit which describes the external environment and is different that the sensor data obtained by the second circuit.  One would have been motivated to do so in order to avoid collisions and other external factors.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Della Penna, Eguchi, Wang, and Dawson to incorporate the teachings of Tatourian to show a third circuit.  One would have been motivated to do so to provide information about an external world in a dedicated circuit.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Della Penna in view of Eguchi and further in view of Stentz (US Pub No: 2018/0281815 A1, hereinafter Stentz).
Regarding Claim 14:
Della Penna and Eguchi teach the above inventions in claim 1.  Della Penna and Eguchi do not teach each of the respective outputs comprises a trajectory associated with a first object.
	Stentz teaches:
The autonomy computing system of claim 1, wherein each of the respective outputs comprises a trajectory associated with a first object.  Paragraph [0048] describes a perception/prediction engine 240 that can dynamically compare the live sensor data 215 from the AV’s sensor systems 202 to the current localization map 233 as the AV travels the road segment.  The perception/prediction engine 240 can flag or identify any objects of interest in the live sensor data 215 that can indicate a potential hazard.  The perception/prediction engine can predict a path of each object or interest.  The perception/prediction engine 240 can then dynamically calculate a collision probability for each object of interest and generate event alerts 251 if the collision probability exceeds a certain threshold.  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Della Penna and Eguchi to incorporate the teachings of each of the respective outputs comprises a trajectory associated with a first object.  One would have been motivated to do so that the autonomous vehicle can determine if the vehicle needs to react to the object based on its predictive trajectory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morrow (US Patent No: 9,467,792 B2): A method for processing audio signals for creating a three dimensional sound environment includes: receiving at least one input signal from at least one sound source; creating a simulated signal at least in part on the basis of the received at least one input signal, the simulated signal representing a simulation of at least one input signal reflecting from the ground or floor; and creating an output signal at least partly on the basis of the simulated signal and the at least one received input signal, the output signal including a plurality of audio channels; at least two channels of the audio channels of the output signal representing signals for sound transducers above a listener's ear level at a nominal listening position, and at least two channels of the audio channels of the output signal representing signals for sound transducers below a listeners ear level at a nominal listening position.
Breed (US Pub No: 2006/0284839 A1): Vehicle includes a vehicular frame and a steering wheel connected to the vehicular frame, the steering wheel includes an annular frame and one or more user-manipulatable input devices arranged thereon. Each input device includes electronic components which initiate a change in the operation of a component of the vehicle or a display system based on the user's manipulation thereof. Types of input devices include a joy stick, trackball, directional pad or scroll wheel, as well as a universal stick actuator. A display system includes a display arranged to be visible to the driver, with the input device or devices being arranged to control the display system to alter the display upon being manipulated. The display system can be programmed to display menus on the display. Variation of the menus and selection of items on the menus may be implemented by the input device(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665